THE STATE OF SOUTH CAROLINA
                  In The Supreme Court

   Shon Turner, as Personal Representative of the Estate of
   Charles Mikell, deceased, Respondent,

   v.

   Medical University of South Carolina, Petitioner.

   Appellate Case No. 2020-001231



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                  Appeal from Charleston County
              J. C. Nicholson Jr., Circuit Court Judge


                      Opinion No. 28077
        Heard December 8, 2021 – Filed December 15, 2021


   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   M. Dawes Cooke Jr. and John W. Fletcher, of Barnwell
   Whaley Patterson & Helms, LLC, of Charleston, for
   Petitioner.

   Robert B. Ransom, of Leventis & Ransom, of Columbia;
   and Alex N. Apostolou, of North Charleston, for
   Respondent.
PER CURIAM: We granted a writ of certiorari to review the court of appeals'
decision in Turner v. Medical Univ. of S.C., 430 S.C. 569, 846 S.E.2d 1 (Ct. App.
2020). We now dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.